Exhibit 10.7

APOLLO RESIDENTIAL MORTGAGE, INC.

PRIVATE PLACEMENT PURCHASE AGREEMENT

PRIVATE PLACEMENT PURCHASE AGREEMENT (this “Agreement”) made as of this 27th day
of July, 2011, by and between Apollo Residential Mortgage, Inc., a Maryland
corporation (the “Company”), and Apollo Principal Holdings I, L.P., a Delaware
limited partnership (the “Purchaser”).

WHEREAS, the Purchaser has a substantive, pre-existing relationship with the
Company;

WHEREAS, the Company has filed a registration statement on Form S-11 (File
No. 333-172980) (the “Registration Statement”) under the Securities Act of 1933,
as amended (the “Securities Act”) with the Securities and Exchange Commission
(the “SEC”) in connection with a proposed initial public offering (the “IPO”) of
10,000,000 shares of the Company’s common stock, par value $0.01 per share (the
“Common Stock”); and

WHEREAS, concurrent with the consummation of the IPO, the Company desires to
issue and sell, and the Purchaser desires to purchase, upon the terms and
conditions set forth in this Agreement, 190,000 shares of Common Stock (the
“Private Placement Shares” and each, a “Private Placement Share”).

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:

1. Sale and Purchase of Private Placement Shares. Subject to and concurrent with
the consummation of the IPO, the Company shall issue and sell to the Purchaser
and the Purchaser shall purchase from the Company, at a purchase price per
Private Placement Share equal to the public offering price per share of Common
Stock sold in the IPO, the Private Placement Shares.

2. Closing. The closing of the purchase and sale of the Private Placement Shares
hereunder, including payment for and delivery of the Private Placement Shares,
will take place at the offices of the Company or the Company’s legal counsel
concurrently with, and shall be subject to, the completion of the IPO.

3. Representations and Warranties of the Company. In connection with the
issuance and sale of the Private Placement Shares, the Company hereby represents
and warrants to the Purchaser the following:

3.1 The Company is a corporation duly formed, validly existing and in good
standing under the laws of the State of Maryland and the Company has all
necessary corporate power and authority to enter into this Agreement and to
consummate the transactions contemplated hereby.

3.2 All corporate action necessary to be taken by the Company to authorize the
execution, delivery and performance of this Agreement and all other agreements
and instruments delivered by the Company in connection with the transactions
contemplated hereby has been duly and validly taken and this Agreement has been
duly executed and delivered by the Company. This Agreement constitutes the
valid, binding and enforceable obligation of the Company, enforceable in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization,

 

- 1 -



--------------------------------------------------------------------------------

moratorium, fraudulent transfer or similar laws of general application now or
hereafter in effect affecting the rights and remedies of creditors and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity). The issuance and sale by the Company of the
Private Placement Shares does not conflict with its organizational documents or
any material contract by which the Company or its property or assets is bound,
or any federal or state laws or regulations or decree, ruling or judgment of any
United States or state court applicable to the Company or its property or
assets.

3.3 Upon issuance in accordance with, and payment pursuant to, the terms hereof,
the Purchaser will have good title to the Private Placement Shares free and
clear of all liens, claims and encumbrances of any kind, other than transfer
restrictions hereunder and under other agreements contemplated hereby.

3.4 The Company has a substantive, pre-existing relationship with the Purchaser
and was directly contacted by the Purchaser or its agents outside of the IPO
effort. The Company (i) did not identify or contact the Purchaser through the
marketing of the IPO and (ii) was not independently contacted by the Purchaser
as a result of the general solicitation by means of the Registration Statement.

4. Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company that:

4.1 The Purchaser is an “accredited investor” as that term is defined in Rule
501 of Regulation D promulgated under the Securities Act. The Purchaser has
accurately completed the Accredited Investor Questionnaire attached hereto as
Exhibit A indicating the basis for such Purchaser’s accredited investor status.

4.2 The Private Placement Shares are being acquired for the Purchaser’s own
account, only for investment purposes and not with a view to, or for resale in
connection with, any public distribution or public offering thereof within the
meaning of the Securities Act.

4.3 The Purchaser is a limited partnership duly formed, validly existing and in
good standing under the laws of the State of Delaware. The Purchaser has all
necessary power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby.

4.4 All action necessary to be taken by the Purchaser to authorize the
execution, delivery and performance of this Agreement and all other agreements
and instruments delivered by the Purchaser in connection with the transactions
contemplated hereby has been duly and validly taken and this Agreement has been
duly executed and delivered by the Purchaser. This Agreement constitutes the
valid, binding and enforceable obligation of the Purchaser, enforceable in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
similar laws of general application now or hereafter in effect affecting the
rights and remedies of creditors and by general principles of equity (regardless
of whether enforcement is sought in a proceeding at law or in equity). The
purchase by the Purchaser of the Private Placement Shares does not conflict with
the organizational documents of the Purchaser or with any material contract by
which the Purchaser or its property or assets is bound, or any laws or
regulations or decree, ruling or judgment of any court applicable to the
Purchaser or its property or assets.

 

- 2 -



--------------------------------------------------------------------------------

4.5 The Purchaser understands and acknowledges that (i) the offering of the
Private Placement Shares pursuant to this Agreement will not be registered under
the Securities Act on the grounds that the offering and sale of the Private
Placement Shares is exempt from registration under the Securities Act pursuant
to Rule 506 of Regulation D thereof and exempt from registration pursuant to
applicable state securities or blue sky laws and, therefore, the Private
Placement Shares will be characterized as “restricted securities” under the
Securities Act and such laws and may not be sold unless the Private Placement
Shares are subsequently registered under the Securities Act and qualified under
state law or unless an exemption from such registration and such qualification
is available.

4.6 The Purchaser has a substantive, pre-existing relationship with the Company
and was directly contacted by the Company or the Company’s agents outside of the
IPO effort. The Purchaser (i) was not identified or contacted through the
marketing of the IPO and (ii) did not independently contact the Company as a
result of the general solicitation by means of the Registration Statement.

4.7 The Purchaser (i) has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
Purchaser’s prospective investment in the Private Placement Shares; (ii) has the
ability to bear the economic risks of the Purchaser’s prospective investment;
and (iii) has not been offered the Private Placement Shares by any form of
advertisement, article, notice, or other communication published in any
newspaper, magazine, or similar medium; or broadcast over television or radio;
or any seminar or meeting whose attendees have been invited by any such medium.

5. Restriction on Sale of Private Placement Shares. Until 12 months from the
date of this Agreement, the Purchaser will not, without the prior written
consent of the Company, directly or indirectly, sell, offer, dispose of, hedge
or enter into any transaction that is designed to, or might reasonably be
expected to result in the disposition of, any Private Placement Shares.
Notwithstanding the foregoing, the foregoing shall not apply to: (1) transfers
to limited partners, members or stockholders, or other equity owners of the
Purchaser, and (2) bona fide gifts; provided, however, that in the case of any
transfer, it shall be a pre-condition to such transfer that the transferee or
donee has agreed in writing with the Company to be bound by the terms of this
Agreement.

6. Registration Rights Agreements; Legal Opinion. As a further inducement for
the Purchaser to purchase the Private Placement Shares, at the time of the
completion of the IPO, the Company and the Purchaser shall enter into a
registration rights agreement, substantially in the form of Exhibit B hereto,
pursuant to which the Company will grant certain registration rights to the
Purchaser relating to the Private Placement Shares.

7. Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors of the parties hereto whether so expressed or not. Notwithstanding
the foregoing or anything to the contrary herein, the parties may not assign
this Agreement or their obligations hereunder.

 

- 3 -



--------------------------------------------------------------------------------

8. Amendments. This Agreement may not be amended, modified or waived, in whole
or in part, except by an agreement in writing signed by each of the parties
hereto.

9. Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument.
This Agreement or any counterpart may be executed via facsimile transmission,
and any such executed facsimile copy shall be treated as an original.

10. Governing Law. This Agreement shall for all purposes be deemed to be made
under and shall be construed in accordance with the laws of the State of New
York. The parties hereby agree that any action, proceeding or claim against it
arising out of or relating in any way to this Agreement shall be brought and
enforced in the courts of the State of New York or the United States District
Court for the Southern District of New York, and irrevocably submit to such
jurisdiction, which jurisdiction shall be exclusive. The parties hereby waive
any objection to such exclusive jurisdiction and agree not to plead or claim
that such courts represent an inconvenient forum.

11. Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

12. Legends. Each certificate, if any, representing the Private Placement Shares
shall be endorsed with the following legend or a substantially similar legend:

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and are “restricted securities” as
defined in Rule 144 promulgated under the Securities Act. The securities may not
be sold or offered for sale or otherwise distributed except (i) in conjunction
with an effective registration statement for the shares under the Securities Act
of 1933, as amended, or (ii) pursuant to an opinion of counsel, satisfactory to
the company, that such registration or compliance is not required as to said
sale, offer, or distribution. The securities represented by this certificate are
subject to the terms and conditions of the Private Placement Purchase Agreement,
dated as of July 27, 2011, by and between Apollo Residential Mortgage, Inc. and
the Purchasers named therein.”

13. Severability. In case any provision of this Agreement shall be found by a
court of law to be invalid, illegal, or unenforceable, the validity, legality,
and enforceability of the remaining provisions of this Agreement shall not in
any way be affected or impaired thereby.

14. Entire Agreement. This Agreement and the other documents delivered pursuant
hereto constitute the full and entire understanding and agreement between the
parties with regard to the subjects hereof and thereof and they supersede,
merge, and render void every other prior written and/or oral understanding or
agreement among or between the parties hereto.

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

APOLLO RESIDENTIAL MORTGAGE, INC. By:  

/s/ Stuart A. Rothstein

  Name: Stuart A. Rothstein   Title: Chief Financial Officer, Treasurer and
Secretary

(Signatures Continue on Next Page)



--------------------------------------------------------------------------------

APOLLO PRINCIPAL HOLDINGS I, L.P., a Delaware limited partnership By:    APOLLO
PRINCIPAL HOLDINGS I GP, LLC, its General Partner By:  

/s/ Jessica L. Lomm

  Name: Jessica L. Lomm   Title: Vice President



--------------------------------------------------------------------------------

EXHIBIT A

ACCREDITED INVESTOR QUESTIONNAIRE

ACCREDITED INVESTOR STATUS FOR ENTITIES

(Please check the applicable boxes):

1. ¨ A bank as defined in Section 3(a)(2) of the Securities Act of 1933, as
amended (the “Securities Act”) acting in its individual or fiduciary capacity; a
savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act acting in its individual or fiduciary
capacity; a broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended; an insurance company as defined in section
2(13) of the Securities Act; an investment company registered under the
Investment Company Act of 1940, as amended, or a business development company as
defined in Section 2(a)(48) of the Securities Act; a small business investment
company licensed by the U.S. Small Business Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958; an employee benefit plan
within the meaning of Title I of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”) and (i) the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of ERISA, which is either a bank, savings
and loan association, insurance company or registered investment adviser, or
(ii) the employee benefit plan has total assets over $5,000,000, or (iii) the
employee benefit plan is self directed and its investment decisions are made
solely by persons that are accredited investors (within the meaning of Rule
501(a) under the Securities Act); a plan established and maintained by a state,
its political subdivisions, or any agency or instrumentality of a state or its
political subdivisions for the benefit of its employees, and such plan has
assets in excess of $5,000,000.

2. ¨ A private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940, as amended.

3. ¨ An organization described in Section 501(c)(3) of the Internal Revenue Code
of 1986, as amended, a corporation, a Massachusetts or similar business trust,
or a partnership, not formed for the specific purpose of acquiring the Private
Placement Shares, with total assets in excess of $5,000,000.

4. ¨ A trust with total assets in excess of $5,000,000, that was not formed for
the specific purpose of purchasing the Private Placement Shares and whose
purchase is directed by a sophisticated person as described in Rule
506(b)(2)(ii).

5. ¨ An entity in which all of the equity owners are accredited investors
(within the meaning of Rule 501(a) under the Securities Act).

 

Ex. A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF REGISTRATION RIGHTS AGREEMENT

 

Ex. B-1